Exhibit 10.2

 

LOGO [g427305new.jpg]

 

   

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Revised as of August 27, 2012

 

Date    July 8, 2011 To    Town Sports International, LLC Attention    Dan
Gallagher Facsimile no    (212) 246-8422 Our Reference:    Global No. N1539871N
(previously N1317383N) Re:    Interest Rate Swap Transaction - This confirmation
supersedes and replaces all prior communication between the parties hereto with
respect to the Transaction described below

Ladies and Gentlemen

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between Deutsche Bank AG (“DBAG”) and Town Sports
International, LLC (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the Agreement specified below:

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”) as published by the International Swaps and Derivatives
Association, Inc are incorporated by reference herein In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

For the purpose of this Confirmation, all references in the Definitions or the
Agreement to a “Swap Transaction” shall be deemed to be references to this
Transaction.

1. This Confirmation, together with the Agreement, evidences a complete and
binding agreement between DBAG (“Party A”) and Counterparty (“Party B”) as to
the terms of the Transaction to which this Confirmation relates. This
Confirmation, together with all other documents referring to the ISDA Master
Agreement (Multicurrency-Cross Border) as amended from time to time (the “ISDA
Form”) (each a “Confirmation”) confirming Transactions (each a “Transaction”)
entered into between us (notwithstanding anything to the contrary in a
Confirmation), shall supplement, form a part of, and be subject to an agreement
in the form of the ISDA Form as if Party A and Party B had executed an agreement
on the Trade Date of the first such Transaction between us in such form with any
amendments thereto mentioned in this Confirmation, with the Schedule thereto
(i) specifying only that (a) the governing law is the laws of the State of New
York, provided, that such choice of law shall be superseded by any choice of law
provision specified in the Agreement upon its execution, and (b) the Termination
Currency is U.S. Dollars and (ii) incorporating the addition to the definition
of “Indemnifiable Tax” contained in (page 48 of) the ISDA “User’s Guide to the
1992 ISDA Master Agreements” (the “Agreement”). In the event of any
inconsistency between the terms of this Confirmation, and the terms of the
Agreement, this Confirmation will prevail for the purpose of the Transaction.

 

Chairman of the Supervisory Board Paul Achleitner

Management Board Jürgen Fitschen (Co-Chairman), Anshuman Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske, Henry Ritchotte

 

Deutsche Bank AG is authorised under German Banking Law (competent authority
BaFin - Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business, a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
Incorporated in the Federal Republic or Germany HRB No. 30 000 District Court of
Frankfurt am Main, Branch Registration in England and Wales BR000005, Registered
address Winchester House, 1 Great Winchester Street, London EC2N 2DB

Deutsche Bank Group online http://www.deutsche-bank.com



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount

   USD 150,000,000

Trade Date

   July 1, 2011

Effective Date

   July 13, 2011

Termination Date

   July 13, 2014, subject to adjustment in accordance with the Modified
Following Business Day Convention.

Fixed Amounts:

 

Fixed Rate Payer

   Counterparty

Fixed Rate Payer Period End Dates

   The 13th Business Day of each month of each year, commencing August 13, 2011,
through and including the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention.

Fixed Rate Payer Payment Dates

   The 13th Business Day of each month of each year, commencing August 13, 2011,
through and including the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention.

Fixed Rate

   1.983% from August 13, 2012 to but excluding August 22, 2012.    then:   
1.783% from August 22, 2012 to and including the Termination Date.

Fixed Rate Day Count Fraction

   Actual/360

Fixed Rate Payer Business Days

   New York, London

Fixed Rate Payer Business

Day Convention

   Modified Following

Floating Amounts:

 

Floating Rate Payer

   DBAG

Floating Rate Payer Period End Dates

   The 13th Business Day of each month of each year, commencing August 13, 2011,
through and including the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention.

Floating Rate Payer Payment Dates

   The 13th Business Day of each month of each year, commencing August 13, 2011,
through and including the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention.

Floating Rate Option

   The greater of 1.5% or USD-LIBOR-BBA from August 13, 2012 to but excluding
August 22, 2012.    then:    The greater of 1.25% or USD-LIBOR-BBA from August
22, 2012 to and including the Termination Date.

Designated Maturity

   1 month

Spread

   None

Floating Rate Day Count Fraction

   Actual/360

Reset Dates

   The first Business Day in each Calculation Period

Compounding

   Inapplicable Business Days:    New York and London

 

2



--------------------------------------------------------------------------------

3. Additional Provision

1) CROSS DEFAULT

The “Cross Default” provisions of Section 5(a)(vi) of the ISDA Form will apply
to DBAG and Counterparty, provided, however, that, Section 5(a)(vi)(l) is
amended by deleting in the seventh line thereof the words “, or becoming capable
at such time of being declared,”, provided further, that, with respect to
Section 5(a)(vi)(2), “Cross Default” shall not include any default that (A) is
the result of mistake, administrative or back office error, wire transfer
difficulties or an error, omission or problem of an administrative or
operational nature, and such default is cured within three (3) Local Business
Days of such party’s receipt of written notice of its default, or (B) was caused
solely because such party was precluded from performing its obligations under
the relevant Specified Indebtedness, or was unable to so perform, using
reasonable means, directly or through the office of the party through which it
was acting for purposes of the relevant Specified Indebtedness, by reason of
force majeure, act of state, illegality or impossibility and such default was
cured within three (3) Local Business Days of the termination of such force
majeure, act of state, illegality or impossibility, provided, however, in either
case the party availing itself of such provision to excuse a default for the
grace period so provided had, in the case of a payment default, the necessary
funds on hand to effect any such payment that is excused for the grace period
specified above.

“Threshold Amount” means in relation to Counterparty, USD 10,000,000 and in
relation to DBAG, 3 percent of the ordinary shareholders’ funds of DBAG
appearing as such on its most recently published audited accounts.

2) ADDITIONAL TERMINATION EVENTS

Each of the following shall constitute an Additional Termination Event:

A Counterparty’s obligations to DBAG under this Agreement

(i) cease to be secured pursuant to the Security Documents (as such term is
defined in the Credit Agreement) at any time for any reason, or

(ii) cease to be equally and ratably secured with Counterparty’s obligations to
the Lender (as such term is defined in the Credit Agreement) under the Credit
Agreement pursuant to the relevant Security Documents at any time for any
reason, or

(iii) cease to be guaranteed by the Subsidiary Guarantors (as such term is
defined in the Credit Agreement) at any time for any reason.

For the purpose of the foregoing Termination Events, the Affected Party shall be
Counterparty.

B Any collateral under Credit Support Documents is released at any time when
DBAG, or an Affiliate of DBAG is not a party to the Credit Agreement, unless
such release will not have a material adverse effect on DBAG in respect of this
Agreement or the release of such collateral was provided for pursuant to the
terms of the Credit Agreement in effect when DBAG or an Affiliate of DBAG was a
party to such Credit Agreement or DBAG shall have consented in writing prior to
such release (such consent not to be unreasonably withheld).

As used herein and throughout this Agreement, “Credit Agreement” means that USD
300,000,000 Credit and Guarantee Agreement dated as of May 11, 2011 among Town
Sports International Holdings, Inc., Town Sports International, LLC, as the
Borrower, Various Lenders and Deutsche Bank Trust Company Americas, as
Administrative Agent, Deutsche Bank Securities Inc. and Keybank National
Association, as Joint Lead Arrangers and Joint Book Running Managers, and
Keybank National Association as Syndication Agent as may be amended, modified,
restated or replaced from time to time.

3) CREDIT SUPPORT DOCUMENTS / PROVIDER

Credit Support Document The Security Documents referenced in the Credit
Agreement and herein shall be deemed to be Credit Support Documents, with
respect to the Counterparty for the purposes of this Agreement.

Credit Support Provider The Subsidiary Guarantors as defined in the Credit
Agreement and herein shall be deemed to be Credit Support Providers, with
respect to the Counterparty for the purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

4) AGREEMENT TO DELIVER DOCUMENTS

For the purpose of Section 4(a)(ii) of this Agreement, Party B agrees to deliver
true and complete copies of all documents delivered to the Lenders under the
Credit Agreement if DBAG or an Affiliate of DBAG is not a party to such Credit
Agreement. This delivery obligation will be covered by the representation of
Party B as described in Section 3(d).

5) SET-OFF

Section 6(f) of the Agreement is deleted in its entirety and replaced with the
following:

“(f) Upon the designation of any Early Termination Date, the party that is not
the Defaulting Party of Affected Party (“X”) may, without prior notice to the
Defaulting or Affected Party (“Y”), set off any sum or obligation (whether or
not arising under this Agreement, whether matured or unmatured, whether or not
contingent and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by Y to X (the “X Set Off Amount”) against any
sum or obligation (whether or not arising under this Agreement, whether matured
or unmatured, whether or not contingent and irrespective of the currency, place
of payment or booking office of the sum or obligation) owed by X to Y (the “Y
Set Off Amount”) X will give notice to the other party of any set off effected
under this Section 6(f).

For this purpose, either the X Set Off Amount or the Y Set Off Amount (or the
relevant portion of such set off amounts) may be converted by X into the
currency in which the other set off amount is denominated at the rate of
exchange at which X would be able, acting in a reasonable manner and in good
faith, to purchase the relevant amount of such currency.

If a sum or obligation is unascertained, X may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.

Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other rights to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise)”.

6) General Conditions to Payment.

Without limiting the rights of a Non-defaulting Party under Section 6, if an
Event of Default with respect to a party has occurred and is continuing and
consequently the Non-defaulting Party does not make a scheduled payment or
delivery by reason of the condition specified in Section 2(a)(iii)(l), the
Non-defaulting Party shall have the right to suspend performance (including
payments and deliveries) under any Transaction, provided that the Non-defaulting
Party shall provide written notice to the Defaulting Party within five (5) Local
Business Day of its exercising its right to suspend performance under
Section 2(a)(iii), and provided that in no event shall any such suspension
continue for longer than ninety (90) Local Business Days with respect to such
Transaction unless an Early Termination Date shall have been declared and notice
provided to the Defaulting Party thereof.

7) Illegality. The parties agree that for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the date
hereof, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

8) Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010: In
connection with Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, the parties hereby specifically reserve the right to terminate,
renegotiate, modify, amend or supplement the Transaction to the extent that the
enactment of the Dodd-Frank Wall Street Transparency and Accountability Act of
2010 or any similar legislation, rule or regulation (the “Applicable Act”), or
any requirement under the Applicable Act or an amendment made by the Applicable
Act, constitutes a Termination Event or other similar event under the
Transaction that would give rise to such a right to terminate, renegotiate,
modify, amend or supplement the Transaction in accordance with its terms.

 

4



--------------------------------------------------------------------------------

9. No Waiver of Rights.

 

(i) Without limiting Section 9(d) or (f) of the Agreement, the parties hereby
agree that no payment or delivery by a party made pursuant this Confirmation
shall be presumed to preclude such party’s right to challenge the determination
of the amount of such payment or delivery obligation at a later date or be
deemed to be a waiver of any Event of Default or Termination Event that exists
as of the date of any such payment or delivery and no failure of a party to
invoke any dispute resolution procedures that may otherwise be available to such
party in connection with any such payment or delivery shall be deemed to
constitute a waiver of such party’s right to assert that the demand for such
payment or delivery constitutes a breach of this Agreement or to constitute a
waiver of such party’s right to bring a suit or proceeding in respect thereof ”.

(ii) Section 9(f) of this Agreement shall be amended by the addition of the
following at the end of the provision.

“(1) Failure by a party to expressly reserve any right, power or privilege it
has under this Agreement, and/or (2) continued performance by a party of its
obligations or enjoyment of any rights under this Agreement shall not in any way
undermine or prejudice the effectiveness of this Section”.

 

10. Account Details:

Account Details for DBAG

 

USD DBAG Payment Instructions

Account With

SWIFT Code

Favor Of

Account Number

  

 

DB Trust Co Americas, New York

BKTRUS33

Deutsche Bank AG, New York

01 473 969

Account Details for Counterparty

   Payment Instructions    Please provide

11. Offices:

The Office for DBAG for this Transaction is New York, New York

The Office of Counterparty for this Transaction New York, New York

 

12. Calculation Agent:  

DBAG, provided that if an Event of Default or a Potential Event

of Default has occurred and is continuing with respect to DBAG, the Calculation
Agent shall be a recognized dealer in the relevant derivatives market designated
by Counterparty. The Calculation Agent shall act in good faith and in a
commercially reasonable manner. The Calculation Agent shall, upon request by
Counterparty, provide a written explanation of any calculation, determination or
adjustment made by it including, where applicable, a description of the
methodology and the basis for such calculation, determination or adjustment in
reasonable detail.

 

5



--------------------------------------------------------------------------------

13. Representations

Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction).

(A) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction, it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction No communication (written or oral) received from the
other party shall be deemed to be an assurance or guarantee as to the expected
results of this Transaction.

(B) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

(C) Status of Parties. The other party is not acting as a fiduciary for, or an
adviser to it in respect of this Transaction.

(D) Eligible Contract Participant. It is an “eligible contract participant”
within the meaning of the Commodity Exchange Act, Section 1a(12).

14. Tax Matters

 

(A) Payer Tax Representations. For the purpose of Section 3(e) of the Agreement,
each of Party A and Party B makes the following representation.

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of the Agreement) to
be made by it to the other party under the Agreement. In making this
representation, it may rely on (i) the accuracy of any representation made by
the other party pursuant to Section 3(f) of the Agreement, (ii) the satisfaction
of the agreement of the other party contained in Section 4(a)(i) or 4(a)(iii) of
the Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of the Agreement, and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of the Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) of the Agreement by
reason of material prejudice to its legal or commercial position.

 

(B) Payee Tax Representations. For the purpose of Section 3(f) of the Agreement,
Party A and Party B will make the following representation specified below.

 

(i) Party A It is a “foreign person” (as that term is used in Section 1
6041-4(a)(4) of the United States Treasury Regulations) for U.S. federal income
tax purposes, and each payment received or to be received by it will be
effectively connected with its conduct of a trade or business in the United
States.

(ii) Party B It is a “U.S. person” (as that term is used in Section 1
1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S. federal
income tax purposes (or, if Party B is disregarded entity for U.S. federal
income tax purposes, its beneficial owner is).

 

6



--------------------------------------------------------------------------------

(C) Tax Forms. For the purposes of Section 4(a)(i) and (ii) of the Agreement,
each party agrees to deliver the following documents, as applicable.

 

Party required to
deliver document

  

Form/Document/Certificate

  

Date by which to be delivered

Party A    Internal Revenue Service Form W-8ECI    Upon execution and delivery
of this Confirmation, promptly upon reasonable demand by Party B, and promptly
upon learning that any such form previously provided by Party A has become
obsolete or incorrect. Party B    Internal Revenue Service Form W-9    Upon
execution and delivery of this Confirmation, promptly upon reasonable demand by
Party A, and promptly upon learning that any such form previously provided by
Party B has become obsolete or incorrect.

 

7



--------------------------------------------------------------------------------

15. Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign this Confirmation and return it
via facsimile or e-mail to.

Attention Derivative Documentation

Telephone 44 20 7547 4755

Facsimile 44 20 7545 9761

E-mail Derivative Documentation@db.com

This message will be the only form of Confirmation dispatched by us If you wish
to exchange hard copy forms of this Confirmation, please contact us.

Yours sincerely,

Deutsche Bank AG

 

By:  

/s/ Jon Abela

  Name:   Jon Abela   Authorized Signatory  

 

By:  

/s/ Paul Carter

Name:   Paul Carter Authorized Signatory

Confirmed as of the date first written above

Town Sports International LLC

 

By:  

/s/ Kieran Sikso

Name:  

Kieran Sikso

Title:  

VP Finance

 

8